Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Madhukar (US 8,341,623 B2) in view of Jung (US 2007/0035548 A1).
As to claim 1, Madhukar teaches the invention substantially as claimed including a computer-implemented method, comprising:
identifying virtualization unit metadata for each of a plurality of nodes (coupled placement for each of said applications identifies the particular amount of processing resource element (associated with information) placed on a first node for providing a processing resource and the particular amount of storage resource element (associated with information) placed on a second node for providing a storage resource for that application, claim 1; col. 11, line 66- col. 12,  where the one or more guidelines include one or more benefits of a virtualization unit (applications (virtual machine applications) requiring high throughput requirements from storage to CPU benefit by being placed on nearby resource node pairs, col. 4, lines 32-63; determine optimized placement of coupled items using stable marriage techniques, col. 7, lines 46-52)one or more limitations of the virtualization unit (high .psi. value is desirable to limit the amount of virtual machine and data migration,), and one or more operating costs of the virtualization unit (each CPU (and storage) node should be able to select item combinations that best minimize the overall cost value of the system, col. 11, line 57- col. 12, line 4; determining a coupled placement of the processing element and the storage element for each of said applications on a coupled pair of the resource nodes, using an algorithm that implements a cost function that determines affinities between processing nodes and storage nodes for each of said applications of a particular workload, wherein the algorithm minimizes a cost factor of the cost function, wherein said determining the coupled placement is based on a specified throughput and a distance ;
determining, from the plurality of nodes, an optimal node implementing the computation algorithm based on the one or more computation operations (The coupled placement is determined using an algorithm that implements a cost function that determines affinities between processing nodes, abstract; The node that received the highest cumulative profit value in proposals is selected and a knapsack computation is performed for that node. This computation decides the set of applications to choose so as to maximize the total value without violating the capacity constraints at the CPU node, col. 12, lines 16-37; determine a coupled placement of the processing element and the storage element for each of said applications on a coupled pair of the resource nodes, using an algorithm that implements a cost function that determines affinities between processing nodes and storage nodes for each of said applications of a particular workload, claim 1); and the virtualization unit metadata for each of the plurality of nodes (modifying results of the comparison based on specified hardware information of the resource nodes, claim 10-14); and
returning an identification of the optimal node (Based on this cost function, the coupled placement algorithm will output a placement plan which identifies which connected resource nodes where each virtual machine application's CPU and storage requirement elements should be placed as a coupled item, col. 6, lines 5-36; data moves 120 to the identified resource nodes to the identified connected resource node pairs, paragraphs [20]-[34]; If item A.sub.i currently has one of its elements on a node S.sub.j providing storage and the other element on a node P.sub.k providing processing, col. 10, lines 230-32).
Madhukar does not teach virtualization unit metadata including guidelines for an application implemented by a virtualization unit, where the guidelines include one or more benefits of the virtualization unit one or more limitations of the virtualization unit the virtualization unit metadata including guidelines for an application implemented by a virtualization unit, where the guidelines include one or more benefits of the virtualization unit. However, Jung teach the virtualization unit metadata including guidelines for an application implemented by a virtualization unit, where the guidelines include one or more benefits of the virtualization unit one or more limitations of the virtualization unit
 the virtualization unit metadata including guidelines for an application implemented by a virtualization unit, where the guidelines include one or more benefits of the virtualization unit (guideline parameters regarding selected aspects of the virtual world environment: time period limitation, maximum time limitation, a minimum time requirement, "off limits" limitation, time limitation for an activity category, time requirement for an activity category, "off limits" limitation for an activity category, time limitation for a setting category, time requirement for a setting category, "off limits" limitation for a setting category, time limitation for an event category, time requirement for an event category, "off limits" limitation for an event category, advance permission requirement, avatar chaperone benefit, paragraphs  [290] ; [345]; [341]; [445])one or more limitations of the virtualization unit (In the schematic diagram of FIG. 28A, a virtual game world 1040 may include multiple participation levels based on selected admission criteria. In this exemplary implementation, an exclusive introductory credit level 1042 may be limited, for example, to less skilled virtual credit participants. An exclusive intermediate credit level 1044 may be limited, for example, to more experience virtual credit participants. An exclusive advance credit level 1046 may be limited, for example, to highly qualified virtual credit participants. Other different level admission criteria may be selected in order to achieve different goals and perhaps different game objectives., paragraph [209]), and one or more operating cost of the virtualization unit (Value categories 1000 for value symbols that may be involved in a virtual world credit transaction or arrangement include, by way of example, virtual currency 1002, discount coupons 1004, award points 1006, access tickets 1008, experience medals 1010, level permits 1012, bonus vouchers 1014, skill merits 1016, as well as other unlisted value symbols 1018. Exemplary data fields for each value symbol may include an owed payable amount 1020 and its related creditor(s) ID 1022, an expected receivable amount 1024 and its related debtor(s) ID 1026, and a listing of what is currently owned 1028. Other data fields may be included in addition to those disclosed herein, and in some instances some of the exemplary data fields may not be deemed desirable and therefore can be omitted, paragraph [206]);

It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of virtualization unit metadata including guidelines for an application implemented by a virtualization unit, where the guidelines include one or more benefits of the virtualization unit one or more limitations of the virtualization unit as taught Jung to the modified Madhukar to benefits in creating new and ways to relate virtual experiences with real goals and values.

As to claim 2, Jung teaches the plurality of nodes is included within a storlet architecture (It is to be understood that such depicted architectures are merely exemplary, and that in fact many other architectures can be implemented which achieve the same functionality, paragraph [83]).
As to claim 11, Madhukar teaches the invention substantially as claimed including a computer-implemented method, comprising:
identifying virtualization unit metadata for each of a plurality of nodes (coupled placement for each of said applications identifies the particular amount of processing resource element (associated with information) placed on a first node for providing a processing resource and the particular amount of storage resource element (associated with information) placed on a second node for providing a storage resource for that application, claim 1; col. 11, line 66- col. 12, line 4; specified hardware information of the resource nodes, claims 14, 21), where the one or more guidelines include one or more benefits of a virtualization unit (applications (virtual machine applications) requiring high throughput requirements from benefit by being placed on nearby resource node pairs, col. 4, lines 32-63; determine optimized placement of coupled items using stable marriage techniques, col. 7, lines 46-52)one or more limitations of the virtualization unit (high .psi. value is desirable to limit the amount of virtual machine and data migration,), and one or more operating costs of the virtualization unit (each CPU (and storage) node should be able to select item combinations that best minimize the overall cost value of the system, col. 11, line 57- col. 12, line 4; determining a coupled placement of the processing element and the storage element for each of said applications on a coupled pair of the resource nodes, using an algorithm that implements a cost function that determines affinities between processing nodes and storage nodes for each of said applications of a particular workload, wherein the algorithm minimizes a cost factor of the cost function, wherein said determining the coupled placement is based on a specified throughput and a distance factor between the coupled pairs of resource nodes, claim 1);
determining, from the plurality of nodes, an optimal node implementing the computation algorithm based on the one or more computation operations (The coupled placement is determined using an algorithm that implements a cost function that determines affinities between processing nodes, abstract; The node that received the highest cumulative profit value in proposals is selected and a knapsack computation is performed for that node. This computation decides the set of applications to choose so as to maximize the total value without violating the capacity constraints at the CPU node, col. 12, lines 16-37; determine a coupled placement of the processing element and the storage element for each of said applications on a coupled pair of the resource nodes, using an algorithm that implements a cost function that determines affinities between processing nodes and storage nodes for each of said applications of a particular workload, claim 1); and the virtualization unit metadata for each of the plurality of nodes (modifying results of the comparison based on specified hardware information of the resource nodes, claim 10-14); and
returning an identification of the optimal node (Based on this cost function, the coupled placement algorithm will output a placement plan which identifies which connected resource nodes where each virtual machine application's CPU and storage requirement elements should be placed as a coupled item, col. 6, lines 5-36; The coupled placement determinations from the placement planner 112 are then provided to an orchestrator 116 which directs the execution of VM application processing moves 118 as well as the data moves 120 to the identified resource nodes to the identified connected resource node pairs, paragraphs [20]-[34]; If item A.sub.i currently has one of its elements on a node S.sub.j node P.sub.k providing processing, col. 10, lines 230-32).
Madhukar does not teach virtualization unit metadata including guidelines for an application implemented by a virtualization unit, where the guidelines include one or more benefits of the virtualization unit one or more limitations of the virtualization unit the virtualization unit metadata including guidelines for an application implemented by a virtualization unit, where the guidelines include one or more benefits of the virtualization unit. However, Jung teach the virtualization unit metadata including guidelines for an application implemented by a virtualization unit, where the guidelines include one or more benefits of the virtualization unit one or more limitations of the virtualization unit the virtualization unit metadata including guidelines for an application implemented by a virtualization unit, where the guidelines include one or more benefits of the virtualization unit (guideline parameters regarding selected aspects of the virtual world environment: time period limitation, maximum time limitation, a minimum time requirement, "off limits" limitation, time limitation for an activity category, time requirement for an activity category, "off limits" limitation for an activity category, time limitation for a setting category, time requirement for a setting category, "off limits" limitation for a setting category, time limitation for an event category, time requirement for an event category, "off limits" limitation for an event category, advance permission requirement, avatar chaperone requirement, prerequisite requirement, penalty, and benefit, paragraphs  [290] ; [345]; [341]; [445])one or more limitations of the virtualization unit (In the schematic diagram of FIG. 28A, a virtual game world 1040 may include multiple participation , and one or more operating cost of the virtualization unit (Value categories 1000 for value symbols that may be involved in a virtual world credit transaction or arrangement include, by way of example, virtual currency 1002, discount coupons 1004, award points 1006, access tickets 1008, experience medals 1010, level permits 1012, bonus vouchers 1014, skill merits 1016, as well as other unlisted value symbols 1018. Exemplary data fields for each value symbol may include an owed payable amount 1020 and its related creditor(s) ID 1022, an expected receivable amount 1024 and its related debtor(s) ID 1026, and a listing of what is currently owned 1028. Other data fields may be included in addition to those disclosed herein, and in some instances some of the exemplary data fields may not be deemed desirable and therefore can be omitted, paragraph [206]).

virtualization unit metadata including guidelines for an application implemented by a virtualization unit, where the guidelines include one or more benefits of the virtualization unit one or more limitations of the virtualization unit the virtualization unit metadata including guidelines for an application implemented by a virtualization unit, where the guidelines include one or more benefits of the virtualization unit as taught Jung to the modified Madhukar to benefits in creating new and ways to relate virtual experiences with real goals and values.

Claims 5, 10, 13, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20070035548 A1) in view of Madhukar (US 8,341,623 B2) 

As to claim 5, Madhukar teaches the virtualization unit metadata includes metadata describing, for each of the plurality of nodes, one or more characteristics of the virtualization unit included within that node (An integrated framework is presented that uses a coupled placement algorithm to support CPU and storage placement planning of a collection of applications in a heterogeneous SAN data center environment. Administrators can specify a cost function that determines the affinities between CPU and storage nodes for each application in their data center workload, col. 6, lines 4-16).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of describing, for each of the plurality of nodes, one or more characteristics of the virtualization unit included within that node as taught by Madhukar to the modified system of Jung to allow optimizing placement of applications within a heterogeneous storage area network data center 
As to claim 10 , Madhukar teaches the optimal node is determined by comparing the one or more computation operations (processing resource element  and storage resource element) to the virtualization unit metadata for each of the plurality of nodes to identify a node having  the virtualization unit that can implement the computation algorithm with a lowest cost (each CPU (and storage) node should be able to select item combinations that best minimize the overall cost value of the system, col. 11, lines 57-66; the algorithm minimizes a cost factor of the cost function, wherein said determining the coupled placement is based on a specified throughput and a distance factor between the coupled pairs of resource nodes; wherein, said coupled placement for each of said applications identifies the particular amount of processing resource element placed on a first node for providing a processing resource and the particular amount of storage resource element placed on a second node for providing a storage resource for that application, the first node and the second node being connected as a coupled pair, and determining said coupled placement is performed with different coupled pairs having varying degrees of affinity; and compare, said coupled placement for each of said applications, based upon the cost function applied to particular application item placements on particular coupled nodes, claim 1).
weighting algorithm or a fitness function is used to determine leadership and/or fitness information 114 for each node 104 of the data replication group 112. The leadership and/or fitness information 114 may indicate a particular node of the data replication group 112 to be the master node or may indicate a preference or bias for a certain node or nodes to be the master node, col. 6, lines 51-63).
As to claim 15, Marhukar teaches the virtualization unit metadata includes metadata describing, for each of the plurality of nodes, one or more characteristics of the virtualization unit included within that node (An integrated framework is presented that uses a coupled placement algorithm to support CPU and storage placement planning of a collection of applications in a heterogeneous SAN data center environment. Administrators can specify a cost function that determines the affinities between CPU and storage nodes for each application in their data center workload, col. 6, lines 4-16).1).
As to claim 16, Madhukar teaches the virtualization unit metadata includes an identifier of a node on which the virtualization unit is included (the coupled placement determinations from the placement planner 112 are then provided to an orchestrator 116 which directs the execution of VM application processing moves 118 as well as the data moves 120 to the identified resource nodes to the identified connected resource node pairs, paragraphs [20]-[34]; If item A.sub.i currently has one of its elements on a node S.sub.j providing node P.sub.k providing processing, col. 10, lines 230-32).
As to claim 19, Madhukar teaches the method further comprises receiving the computation algorithm to be implemented by one of the plurality of nodes (using an algorithm that implements a cost function that determines affinities between processing nodes, claim 1).

Claims 3, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20070035548 A1) in view of Greenwood (US 10/521311 B1).
As to claim 3, Jung does not explicitly computation algorithm is received utilizing hooking. However, Greenwood teaches the computation algorithm is received utilizing hooking (weighting algorithm or a fitness function is used to determine leadership and/or fitness information 114 for each node 104 of the data replication group 112. The leadership and/or fitness information 114 may indicate a particular node of the data replication group 112 to be the master node or may indicate a preference or bias for a certain node or nodes to be the master node, col. 6, lines 51-63).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of computation algorithm is received utilizing hooking as taught by Greenwood to the modified system of Jung and Madhukar to allow implemented by the data replication group or may be a restriction enforced in order to increase efficiency and/or optimize execution of the data replication group of nodes.
As to claim 12, Greenwood teaches the plurality of nodes is included within a storlet architecture (The nodes 104 of the data replication group 112 may store copies or replicas of data so as to provide redundancy in the event of the loss of some number of nodes, col. 3, lines 55-66; the data replication group may be associated with a particular computer system or storage system and may maintain the current state of that system. Progression of the algorithm would therefore include receiving and recording updates to the current state of that system, col. 2, lines 40-63; col. 15, lines 24-50).
As to claim 14, Greenwood teaches the one or more computation operations are determined by parsing the computation algorithm  (the fitness score may be determine by using a fitness function or similar algorithm to optimize one or more objectives, col. 18, lines 16-24).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over over Jung (US 20070035548 A1) in view of Raynaud (US 2009/0327048 A1).
As to claim 4, Jung does not teach receiving the computation algorithm to be implemented by one of the plurality of nodes;
wherein the one or more required computation operations are determined by parsing the computation algorithm and breaking the computation algorithm into a sequence of actions that are performed when the computation algorithm is implemented. However, Raynaud teaches wherein the one or more required computation operations are determined by parsing the computation algorithm and breaking the computation algorithm into a sequence of actions that are performed when the computation algorithm is implemented (Using the expert review UI 230, the expert user is able to independently adjust the value 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of computation algorithm is received utilizing hooking as taught by Raynaud to the modified system of Jung to allow forecasting system is fully automated, allows for manual input, or is a combination of both automatic and manual processes.


Claims 6-8 and 17-18 are rejected under 35 U.S.C. 103 as unpatentable over over Jung (US 20070035548 A1) in view of McWilliams (US 2016/0147550 A1).



As to claim 7, Jung does not explicitly teach the virtualization unit metadata includes a name of an application that is implemented by a virtualization unit. However, McWilliams teaches virtualization unit metadata includes a name of an application that is implemented by the virtualization unit (illustrative system architecture that includes a virtualized environment. As seen in FIG. 1, virtualized environment 101 may be a part of a cloud computing system that provides various computing services, paragraphs [18]-[20]; Each database record of the license information may include fields such as the following data fields. [0039] i. An application name or a virtual machine name that is to be monitored by the monitoring virtual machine, paragraphs [38]-[40]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of virtualization unit metadata includes a name of an application that is implemented by a virtualization unit as taught McWilliams to the modified system of Jung to allow monitoring and reporting of physical computing resources allocated to and used by virtual computing resources in a virtualized environment.
As to claim 6, Madhukar teaches the virtualization unit metadata includes an identifier of a node on which the virtualization unit is included (The coupled placement determinations from the placement planner 112 are then provided to an orchestrator 116 which directs the execution of VM application processing moves 118 as well as the data moves 120 to the identified resource nodes to the identified connected resource node pairs, paragraphs [20]-[34]; If item A.sub.i currently has one of its elements on a node S.sub.j providing storage and the other element on a node P.sub.k providing processing, col. 10, lines 230-32); 
McWilliams teaches a name of an application that is implemented by the virtualization unit (the configuration information to be acquired include the manufacturers, models, serial numbers, system board IDs, MAC addresses, host names, OS types, license numbers, OS installation dates, and application names of the computers…  Each database record of the license information may include fields such as the 
a type of license that has been obtained for an application that is implemented by the virtualization unit (Depending on the type of license and/or type of virtual machine, paragraphs [67]-[72]; The user may be required to input a license key for the monitoring virtual machine 112 that was provided by the third-party vendor of the monitoring virtual machine 112. The license key may provide a limit on the number of applications and/or virtual machines that may be monitored by the monitoring virtual machine 112, paragraphs [37]-[40]).
As to claim 8, McWilliams teaches the virtualization unit metadata includes a type of license that has been obtained for an application that is implemented by the virtualization unit (Depending on the type of license and/or type of virtual machine, paragraphs [67]-[72]; The user may be required to input a license key for the monitoring virtual machine 112 that was provided by the third-party vendor of the monitoring virtual machine 112. The license key may provide a limit on the number of applications and/or virtual machines that may be monitored by the monitoring virtual machine 112, paragraphs [37]-[40]).
As to claim 17, McWilliams teaches the virtualization unit metadata includes a name of an application that is implemented by the virtualization unit (the configuration information to be acquired include the manufacturers, models, serial numbers, system board IDs, MAC addresses, host names, OS license numbers, OS installation dates, and application names of the computers…  Each database record of the license information may include fields such as the following data fields. [0039] i. An application name or a virtual machine name that is to be monitored by the monitoring virtual machine, paragraphs [35] – [40]).

As to claim 18, McWilliams teaches the virtualization unit metadata includes a type of license that has been obtained for an application that is implemented by the virtualization unit (Depending on the type of license and/or type of virtual machine, paragraphs [67]-[72]; illustrative system architecture that includes a virtualized environment. As seen in FIG. 1, virtualized environment 101 may be a part of a cloud computing system that provides various computing services, paragraphs [18]-[20]; Each database record of the license information may include fields such as the following data fields. [0039] i. An application name or a virtual machine name that is to be monitored by the monitoring virtual machine, paragraphs [38]-[40]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20070035548 A1) in view of Eda (US 9,501,493 B1).


As to claim 9, Jung does not teach the virtualization unit includes a virtual machine; the virtualization unit metadata is stored in a template at a storlet scheduler. However, Eda teaches



the virtualization unit includes a virtual machine (Virtual servers may include or encompass various VMs and/or containers or other virtualization units, col. 3, lines 48-63); and
hese collected details per node participating in the object storage cluster are reported to the scheduler service embedded with the storlet engine. Based on the computation operation category and features reported to the scheduler service, middleware (or a storlet engine) may perform a lookup operation using a pre-programmed template, col. 6, lines 44-55).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of virtualization unit includes a virtual machine; the virtualization unit metadata is stored in a template at a storlet scheduler as taught Eda to the modified system of Jung to optimizing computing infrastructure within an object storage environment.
Allowable Subject Matter

	Claim 20 is allowed.
The following claim 1 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, presented to applicant for consideration. The application is allowed if other independent claims are amended as proposed claim 1.
1.    (CURRENTLY AMENDED) A computer-implemented method, comprising:
identifying virtualization unit metadata for each of a plurality of nodes, the virtualization unit metadata including one or more guidelines for an application that is implemented by a virtualization unit, where the one or more guidelines include one or more benefits of the virtualization unit, one or more limitations of the virtualization unit, and one or more operating costs of the virtualization unit;
determining, from the plurality of nodes, an optimal node for implementing a computation algorithm based on one or more required computation operations and the virtualization unit metadata for each of the plurality of nodes; and returning an identification of the optimal node.
wherein the virtualization unit metadata further includes;
an identifier of a node on which the virtualization unit is included;
 a name of the application that is implemented by the virtualization unit, and a type of license that has been obtained for the application that is implemented by the virtualization unit;
receiving the computation algorithm to be implemented by one of the plurality of nodes;
wherein the one or more required computation operations are determined by parsing the computation algorithm and breaking the computation algorithm into a sequence of actions that are performed when the computation algorithm is implemented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.